DETAILED ACTION
	For this action, Claims 1, 5-6 and 9-10 are pending.  Claims 2-4 and 7-8 are canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12 February 2021, with respect to the grounds of rejection of Claims 9 and 10 under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses both the issues of new matter and indefiniteness that required the grounds of rejection; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why 

Reasons for Allowance
Claims 1, 5-6 and 9-10 are considered allowable at this time.  Independent Claims 1, 9 and 10 each recite a water circulation system requiring the monitoring of concentrations of specific chemicals within water contained within the circulation system, wherein the results of the monitoring is then compared to threshold reference values and a correction factor is used to determine the amount of treatment chemical to add to the water by a control system.  The steps recited that detail the determination of the amount of treatment chemical to add to the water, in particular the use of the correction factor, are not taught or suggested in the prior art when taken in combination with the remaining claimed features.  For these reasons, the claims are considered allowable at this time.  Please consult the Applicant Arguments/Remarks Made in an Amendment filed 12 February 2021 for further detail on why the claims are considered allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/24/2021